          Case 5:19-cr-00010-TKW-MJF Document 72 Filed 10/08/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF FLORIDA
                                  PANAMA CITY DIVISION

UNITED STATES OF AMERICA

           VS                                                      CASE NO.       5:19cr10-TKW

 BRANDON KING WILLIAMS


                                       NOTICE OF HEARING
 TAKE NOTICE that the proceeding in the case has been set for the place, date and
 time set forth below:

 Place:                  U.S. District Court
                         One North Palafox St.
                         Pensacola, Florida 32502

 Room No:                Courtroom 4 North

 Date:                   December 16, 2020

 Time:                   10:00 AM

 Proceeding:             Sentencing Hearing before the Honorable T. Kent Wetherell, II


 NOTE:
 If you or any party, witness or attorney in this matter has a disability that requires special
 accommodation, such as a hearing impairment that requires a sign-language interpreter or a
 wheelchair restriction that requires ramp access, please contact the Clerk’s office at least one week
 prior to the hearing (or as soon as possible) so arrangements can be made.

                                                     JESSICA J. LYUBLANOVITS
                                                     CLERK OF COURT


October 8, 2020                                        s/   Paula Cawby
DATE:                                                Deputy Clerk:

Copies to:
Counsel of Record
U.S. Marshal
U.S. Probation
Court Reporter
Court Security Officer
